TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00193-CR


Christopher Anthony Brown, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 68433, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant Christopher Anthony Brown seeks to appeal from a judgment of conviction
for aggravated assault with a deadly weapon.  See Tex. Penal Code Ann. § 22.02 (West 2011).  The
trial court has certified that:  (1) this is a plea bargain case and Brown has no right of appeal, and 
(2) Brown waived the right of appeal.  Accordingly, the appeal is dismissed.  See Tex. R. App. P.
25.2(a)(2), (d).

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   April 27, 2012
Do Not Publish